Citation Nr: 0739885	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to an increase in the ratings for post-
traumatic stress disorder (PTSD) which is currently assigned 
staged ratings of 0 percent prior to May 20, 2003 and 30 
percent from that date. 

3. Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to July 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for PTSD, 
effective from June 22, 2001, denied a rating in excess of 10 
percent for hypertension and denied service connection for 
diabetes mellitus.  A December 2004 rating decision increased 
the rating of PTSD to 30 percent, effective May 20, 2003.  
The veteran has continued to express disagreement with both 
stages of the assigned PTSD rating.  The issue is 
characterized accordingly.

In November 2006, the veteran appeared at a hearing before a 
Decision Review Officer (DRO) at the RO.  Notes from this 
hearing are of record.  In October 2007, a videoconference 
hearing was held before the undersigned.  A transcript of 
that hearing is of record.  At the videoconference hearing, 
the veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

The veteran was also granted a 60-day abeyance period for the 
submission of additional evidence to support his hypertension 
claim.  That period of time has lapsed, and no additional 
evidence has been received.  

The matter of the rating of hypertension is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.



FINDINGS OF FACT

1. In a November 2006 statement, prior to the promulgation of 
a decision in the appeal, the appellant submitted a statement 
to the RO that he intended to withdraw his appeal seeking 
service connection for diabetes mellitus; there is no 
question of fact or law remaining before the Board in this 
matter.

2. Prior to and from May 20, 2003, the veteran's PTSD has 
been manifested by no more than occupational and social 
impairment with reduced reliability and productivity, to 
include symptoms of restricted affect, disturbances of 
motivation and mood, some impaired impulse control, some 
suicidal ideation, and difficulty adapting to stressful 
circumstances and in establishing and maintaining effective 
work and social relationships; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood are not 
shown. 


CONCLUSIONS OF LAW

1. Regarding the claim of service connection for diabetes 
mellitus, the criteria for withdrawal of a Substantive Appeal 
by the appellant are met; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. A 50 percent (but no higher) rating is warranted for the 
veteran's PTSD, effective throughout the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the veteran has expressed an intent to withdraw his appeal 
in the matter of service connection for diabetes mellitus, 
further discussion of the impact of the VCAA on the matter is 
not necessary.

Regarding the rating of PTSD, as the rating decision on 
appeal granted service connection, assigned a disability 
rating and an effective date for the award, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A December 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating; while July 2006 and March 2007 
supplemental SOCs (SSOCs) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Neither the veteran nor his representative has alleged that 
notice in this matter was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in October 2002 and 
November 2006.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Service connection for Diabetes Mellitus

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received at the RO in November 2006, 
the veteran withdrew his appeal seeking service connection 
for diabetes mellitus.  At the October 2007 hearing, he 
confirmed his intent to withdraw the claim.  Hence, there is 
no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

Rating of PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.130, Code 9411, a noncompensable rating 
for PTSD is assigned where PTSD has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41- 50 is assigned where there are "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, and have been 
assigned by the RO. 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The veteran's medical records reflect a nonservice-connected 
Axis I diagnosis of alcohol dependence.  However, records 
have not specifically indicated what symptoms are 
attributable only to this nonservice-connected disability.  
Thus, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

        Rating prior to May 20, 2003

Essentially, the only evidence of record regarding the 
severity of the veteran's PTSD prior to May 20, 2003 is the 
October 2002 psychological evaluation n behalf of VA.  The 
Board notes that the veteran has disputed the quality of this 
examination and alleged that the examiner only spoke to him 
for fifteen minutes.  

In viewing this examination in the context of all other 
evidence of record and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence is 
sufficient to grant the veteran a 50 percent rating prior to 
May 20, 2003, based on occupational and social impairment 
with reduced reliability and productivity.  
On October 2002 VA examination, it was noted that the veteran 
had some impairment of short-term memory.  Furthermore, while 
it was noted that the veteran is able to maintain and 
establish relationships, it was also noted that he described 
a history of alienation from his wife and family; described 
himself as anti-social; and stated that while he had a good 
relationship with his three children, it was mainly because 
they lived across the country, in North Carolina.  He 
indicated that if they lived closer, their relationship would 
not be as good because he was overbearing and decisive.  He 
was not dating at the time and denied having any long term 
relationships since his divorce in 1991.  He reported 
belonging to the VFW and making some friends, but said that 
he was not a "people person".  Hence, while this evidence 
does not show that the veteran had an inability to establish 
and maintain effective relationships (as is required for a 70 
percent rating), it does reveal that he had difficulty in 
establishing and maintaining effective relationships prior to 
May 20, 2003.  

In addition, the evidence shows that the veteran experienced 
disturbances of motivation and mood, in that he showed signs 
of anger during the examination and noted that he would 
become angry while he was driving in the city.  While the 
examiner noted that it was easier for him to control his 
anger, it was also noted that the veteran exhibited signs of 
anger during the examination.  He also reported that he was 
aggressive and had to make a point of curbing his temper.  He 
also indicated that he had increased arousal and was startled 
by loud noises.  

On November 2006 VA examination, the veteran reported that he 
had suicidal ideations from 2000 to 2003, and that he had 
specific plans as to how he would commit suicide.  

May 16, 2003 private treatment records from the Northeast 
Washington Medical Group (where the veteran seeks treatment 
for his heart condition) note that the veteran reported 
having chronic sleep disturbance, that included waking up in 
the middle of the night, usually because of a nightmare, and 
being unable to fall back to sleep for several hours.  He 
reported having problems sleeping since returning from 
Vietnam.  

A September 2004 questionnaire completed by the veteran's 
treating psychologist, C. D. A., opines that PTSD was chronic 
when he began treating the veteran in May 2003 and that 2001 
was the earliest date as to when the current level of 
severity had existed.  

Viewing all of this evidence in a light most favorable to the 
veteran, the Board finds that his symptoms prior to May 20, 
2003 most nearly approximated the criteria for a 50 percent 
rating.  

The evidence does not show that the veteran is entitled to an 
even higher (70 percent) rating prior to May 20, 2003.  The 
record does not contain evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  
Specifically, there is no evidence of obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately, and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances; or (as 
explained in detail above) an inability to establish and 
maintain effective relationships.  

The veteran indicated that he had a history of becoming 
excessively angry, but it was noted that he was now able to 
control his anger much better, had made a point to curb his 
temper during his job, and knew when to stop when he felt 
himself becoming aggressive.  Hence, the evidence does not 
show impaired impulse control prior to May 20, 2003 as the 
veteran appears to have been able to keep his anger under 
control.

While the above noted evidence does show the veteran had 
suicidal ideations prior to May 20, 2003 the manifestation of 
this symptom has not caused him substantial impairment in 
work, family relations, judgment, thinking, or mood that 
would warrant a higher 70 percent rating.  Hence, the 
veteran's overall disability picture prior to May 20, 2003 
most nearly approximates the criteria for a 50 percent (but 
no higher) rating.  The preponderance of the evidence is 
against a still higher, 70 percent, rating, and the benefit 
of the doubt rule does not apply in that regard.  
        Rating from May 20, 2003

The Board finds that the evidence also supports a 50 percent 
(but no higher) rating from May 20, 2003.  On May 20, 2003 
initial evaluation by private psychologist C. D. A. the 
veteran reported symptoms of anxiety, sleep disturbance, 
nightmares, hypervigilance, exaggerated startle response, 
intrusive thoughts, irritability, and avoidance of stimuli 
reminiscent of traumatic events.  His symptoms during the 
session were noted to be anxiety, anger, and depression.  

Monthly private treatment records from psychologist C. D. A. 
for the period from May 20, 2003 to May 2007 consistently 
endorse symptoms of anxiety, anger, and depression.  A 
January 2004 letter from C. D. A. shows the veteran also 
experienced irritability, social avoidance, and a restricted 
range of affect.  A March 2005 letter reported the veteran 
was anxious, pressured, agitated, and fatigued, with 
dysphoric affect.  An accompanying CAPS assessment indicates 
the veteran had experienced several instances of 
irritability/outbursts of anger, difficulty concentrating, 
exaggerated startle response, hypervigilance, restricted 
range of affect, avoidance of thoughts or feelings, and 
diminished interested in activities during the past weeks, 
months, and throughout his lifetime.  C. D. A. indicated that 
these results revealed extreme PTSD symptomatology.  A 
subsequent November 2006 letter reported that the veteran's 
PTSD symptoms had shown little change since C. D. A. began 
treating him in May 2003.  

On November 2006 VA examination, it was noted that the 
veteran was tense, anxious, and irritable, with an 
exaggerated startle response; there were no signs of anger or 
agitation.  Judgment and abstract thinking were fair; short 
term memory was satisfactory; and long term memory was well 
preserved.  The veteran reported that he felt detached from 
others and avoided social situations.  The examiner noted 
that the veteran "would have difficulty establishing and 
maintaining occupational, social, and family relationships 
due to some symptoms of his PTSD."

These treatment records show symptoms from May 20, 2003 that 
most nearly approximate the disability picture contemplated 
by the 50 percent rating criteria.  The veteran's disability 
picture does not more nearly approximate the criteria for a 
higher 70 percent rating.  There is no evidence he has speech 
that is intermittently illogical, obscure, or irrelevant or 
obsessional rituals that interfere with routine activities.  
There is also no evidence of spatial disorientation (VA and 
private treatment records consistently note that he is 
oriented in person, place, and time); he does not neglect his 
personal appearance and hygiene (all private and VA notations 
regarding his appearance have indicated that he is well-
groomed, appropriately dressed, and/ or neat and clean).

The veteran and his private psychologist C. D. A. believe he 
is entitled to a higher (70 percent) rating due to suicidal 
ideation, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; difficulty adapting to stressful circumstances; 
impaired impulse control; and an inability to establish and 
maintain effective relationships.  

Regarding suicidal ideations, on November 2006 VA 
examination, the veteran reported having suicidal ideations 
from 2000 to 2003; he did not endorse current suicidal 
ideation.  However, during the October 2007 hearing, he 
reported having suicidal thoughts and plans.  Hence, the 
record does show evidence of current suicidal ideations.  It 
was also noted on November 2006 VA examination that he had 
experienced some homicidal ideations, specifically towards 
three people.  The examination noted that the veteran was not 
considered an immediate threat or a persistent danger to 
himself or others. 

The record also shows the veteran has some difficulty in 
adapting to stressful circumstances and has some impaired 
impulse control.  Most notably, private treatment records 
have indicated several instances of the veteran being upset 
over his experiences with the VA claims process.  During the 
October 2007 hearing, he reported that he would never work 
for anyone again because he was concerned that his temper and 
aggressiveness would end up getting him fired, charged with 
assault, or put in jail.  On November 2006 VA examination, he 
reported having an exaggerated startle response, being 
irritable, and having some outbursts of anger.

While C. D. A. indicated in a November 2004 letter that the 
veteran had continuous panic, the evidence does not support 
this finding and C. D. A. did not explain the reasoning or 
basis behind this conclusion.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (finding that "a mere conclusion 
by a medical doctor is insufficient to allow the Board to 
make an informed decision as to what weight to assign to the 
doctor's opinion").  In contrast to this conclusion, during 
the October 2007 hearing, he reported experiencing panic 
attacks about every week and a half.  Additionally, May 2003 
through May 2007 private treatment records show the veteran 
travels often, including trips to DC and North Carolina; he 
has not indicated experiencing any episodes of panic during 
these trips.  While private treatment records note the 
veteran has anxiety, anger, and depression, they do not show 
that these symptoms are continuous and affect his ability to 
act independently and appropriately.  

While the evidence shows that the veteran has difficulty 
establishing and maintaining effective work and social 
relationships, it does not show an inability to establish and 
maintain such relationships.  Specifically, May 2003 to May 
2007 private treatment records note the veteran took a 
vacation with two friends in July 2005; attended conferences 
in DC with other combat veterans in July 2004 and July 2006; 
traveled to North Carolina in June 2006 to visit his 
children; and spent the holidays with his family in North 
Carolina in January 2007.  On November 2006 VA examination, 
he reported being in touch with his two daughters three times 
a year; talking to his son on the phone once a month; 
speaking to one of his step-brothers every three days; and 
sending his other step-brother a holiday card every year.  
While these symptoms reflect difficulty establishing and 
maintaining effective relationships, the fact that he is able 
to maintain relationships with his children and his one step-
brother, including visiting his children and talking to his 
step-brother an average of every three days, takes vacations 
with other people, and attends annual conventions of veterans 
in DC shows that he does not have a complete inability to 
establish and maintain effective relationships.  

The Board acknowledges GAF scores of 48 assigned on November 
2006 VA examination and of 50 assigned since May 20, 2003 by 
psychologist C. D. A.  Such scores signify that the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  However, the evidence 
of record shows that while the veteran has difficulty 
establishing and maintaining relationships, he has several 
effective relationships with his family and his friends from 
Vietnam.  The evidence also reveals some difficulty adapting 
to stressful circumstances, but the manifestations of this 
symptom have not caused him substantial impairment in most 
areas of his life; he has noted that he is usually able to 
control his anger.  In view of the foregoing, and the 
clinical findings noted on VA examinations and during private 
treatment sessions, the Board finds that the reported GAF 
scores of 49 are not dispositive and do not serve as a basis 
for an increased evaluation here when considered with the 
other evidence of record.  

Hence, the veteran's overall disability picture and his 
impairment of function (to include some suicidal ideation, 
some impaired impulse control, flattened affect, moderate 
levels of depression and anxiety, sleep disturbance, 
difficulty maintaining and establishing effective 
relationships, intrusive memories, and alleged avoidance of 
things associated with Vietnam. notably, he does attend 
combat soldiers' conventions) most nearly approximate the 
criteria for a 50 percent rating.  The manifestations of 
these symptoms have not caused him deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood that would warrant a higher 70 percent rating at any 
time during the appeal period.  The preponderance of the 
evidence is against a higher (70 percent) rating, and the 
benefit of the doubt rule does not apply.   


ORDER

The appeal seeking service connection for diabetes mellitus 
is dismissed.

A 50 percent rating is granted for the veteran's service-
connected PTSD for the entire appeal period (i.e., both prior 
to and from May 20, 2003), subject to the regulations 
governing payment of monetary awards. 


REMAND

During the October 2007 hearing, the veteran testified that 
he had blood pressure readings taken at a VA mobile clinic in 
June 2007 which showed that his blood pressure was 210/120.  
The most recent VA treatment records that have been 
associated with the claims file are from June 2006.  VA 
treatment records are constructively of record, may reflect a 
worsening of the veteran's hypertension, are pertinent to his 
claim, and must be secured.

The veteran's testimony indicates that hypertension may have 
worsened since the November 2006 VA examination.  In light of 
the allegations of worsening, another VA examination is 
necessary.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following:

1.	The RO should update the record with 
any VA treatment records since June 
2006.

2.	The RO should then arrange for the 
veteran to be scheduled for an 
examination by an appropriate physician 
to determine the current severity of 
his hypertension.  His claims file must 
be available to the examiner for review 
in conjunction with the examination.  
Any tests or studies deemed necessary 
should be accomplished.  The examiner 
should explain the rationale for any 
opinion given.

3.	The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
give the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


